Citation Nr: 1045245	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
sarcoidosis with enlarged lymph nodes in lungs.

2.	Entitlement to an increased evaluation for trichiasis, right 
lower lid with keratoconjunctivitis, right eye and inactive 
chorioretinitis, left eye with scotoma bilaterally, initially 
rated at the 10 percent level from May 1, 2007 up until May 27, 
2009, and as noncompensable since May 28, 2009.

3.	Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) and cognitive disorder 
due to traumatic brain injury (TBI), from May 1, 2007 up until 
October 22, 2008.

4.	Entitlement to an evaluation in excess of 40 percent for 
cognitive impairment and other residuals of TBI not otherwise 
classified, since October 23, 2008.

5.	Entitlement to an evaluation in excess of 50 percent for PTSD, 
since October 23, 2008.

6.	Entitlement to an increased evaluation for slow speech due to 
TBI, initially rated  at the 30 percent level from May 1, 2007 up 
until May 26, 2009, and as noncompensable (0 percent) since May 
27, 2009.

7.	Entitlement to an initial evaluation in excess of 10 percent 
for intervertebral disc syndrome (IVDS) without degenerative 
joint disease (DJD) of the lumbar spine.

8.	Entitlement to an initial evaluation in excess of 20 percent 
for sciatic nerve deficiency, left leg due to IVDS of the lumbar 
spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The Veteran served on active duty from August 1979 to December 
1979, from January 1983 to January 1987, from January 1991 to 
August 1991, and from January 1992 to April 2007.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. The Veteran is appealing the initial assigned 
disability evaluations following grants of service connection for 
sarcoidosis, PTSD with cognitive disorder, slow speech, a 
bilateral eye condition, IVDS, and left leg sciatic nerve 
deficiency. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability,             VA must consider the propriety of a 
"staged" rating based on changes in the   degree of severity of 
it since the effective date of service connection).

During pendency of the appeal, an August 2009 RO rating decision 
re-evaluated the condition of PTSD with cognitive disorder, which 
had previously been rated as a single psychiatric disability with 
two components. The RO's decision now assigned a separate 40 
percent rating for cognitive impairment and other residuals of 
TBI, effective October 23, 2008, and retained the existing 50 
percent assigned rating for service-connected PTSD.  
Consequently, cognitive disorder and PTSD were essentially 
recognized as two distinct service-connected disabilities. The 
question of the proper disability rating for both conditions 
remains on appeal before the Board.    See A.B. v. Brown, 6 Vet. 
App. 35, 39 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise).

Also through that August 2009 rating decision, the RO decreased 
from 30 percent to noncompensable the assigned rating for slow 
speech due to TBI, effective May 27, 2009; and from 10 percent to 
noncompensable the rating for eye pathology, effective May 28, 
2008. The issues of the correct disability rating for these 
conditions for all pertinent time periods is presented on appeal. 

In May 2010, a hearing was held at the Board's Central Office in 
Washington, D.C. before the undersigned Veterans Law Judge, a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted that basis of the prior determination and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover,        the neither the 
Veteran nor his representative have asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in 
the conduct of            the Board hearing. By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that  
he had actual knowledge of the elements necessary to substantiate 
his claims for benefits. As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claims based on the current record.

In May 2010, and again in July 2010, the Veteran provided 
additional evidence consisting of VA outpatient treatment records 
and a June 2010 VA physician's letter, along with a waiver of 
initial consideration of this evidence by the RO.           38 
C.F.R. §§ 20.800, 20.1304(c)(2010). 

The issues of increasing ratings for PTSD, cognitive impairment, 
slow speech, IVDS, and sciatic nerve deficiency of the left leg 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


As a further preliminary consideration, during the May 
2010 Board hearing             the Veteran raised the 
issues of service connection for headaches due to TBI, 
service connection for dizziness due to TBI, and service 
connection for right leg sciatic nerve deficiency. These 
issues have been raised by the record,                   
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over them, and             they are referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	For the time period from May 1, 2007 to June 21, 2010, the 
Veteran's sarcoidosis did not manifest through active pathology, 
functional limitation, or objectively measured respiratory 
involvement. 

2.	Since June 22, 2010, the measurement of DLCO(SB) on a pulmonary 
function study was that of 76.5 percent predicted value, 
indicating respiratory involvement to a compensable degree. 

3.	The Veteran does not manifest any active pathology or objective 
residuals of right eye trichiasis with keratoconjunctivitis, left 
eye inactive chorioretinitis, or bilateral scotoma.


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial compensable evaluation 
for sarcoidosis with enlarged lymph nodes in lungs, from May 1, 
2007 up until June 21, 2010.               38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Code 6846 (2010).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria 
for a 10 percent evaluation for sarcoidosis with enlarged lymph 
nodes in lungs, since June 22, 2010 are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Codes 6600, 6846 (2010).

3.	The criteria are not met for a higher rating for trichiasis, 
right lower lid with keratoconjunctivitis, right eye and inactive 
chorioretinitis, left eye with scotoma bilaterally initially 
rated at the 10 percent level from May 1, 2007 up until May 27, 
2009, and as noncompensable since May 28, 2009. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.84a, 
Diagnostic Codes 6006, 6018, 6081 (prior to December 10, 2008); 
and 4.79, Diagnostic Code 6006, 6018, 6081 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claims on appeal for higher initial evaluations 
for service-connected sarcoidosis and a bilateral eye disorder, 
the requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial rating 
and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements." See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). This is the case here, in that the claims for 
service connection for the disabilities in question have been 
substantiated, and no further notice addressing the downstream 
disability rating or effective date requirements are necessary. 
In any event, the RO has provided May 2009 notice correspondence 
to the Veteran that directly addressed  the evidentiary 
requirements to substantiate the increased rating claims on 
appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran in this case, through obtaining extensive VA 
outpatient treatment records.             The Veteran has 
undergone several VA Compensation and Pension examinations. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition). In support of his claims,               the 
Veteran has provided several personal statements, and testified 
during a             May 2010 Board hearing. There is no 
indication of any further available evidence or information which 
has not already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations. That is to say,        
"the record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369        
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 


Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings. 
See Fenderson, supra, at 125-26.

Sarcoidosis

The condition of sarcoidosis is evaluated under criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6846. Under that diagnostic 
code, a noncompensable rating is assigned for chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment. A 30 percent rating requires pulmonary 
involvement with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids. A 60 percent 
evaluation is for pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control. A 100 percent 
rating is assigned for cor pulmonale, or; cardiac involvement 
with congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment. 
Moreover, a note accompanying the rating criteria provides that 
active disease or residuals of sarcoidosis can be evaluated as 
chronic bronchitis under Diagnostic Code 6600 and any extra-
pulmonary involvement under the specific body system involved.  

Under Diagnostic Code 6600, a 10 percent evaluation requires an 
FEV-1 (Forced Expiratory Volume) of 71- to 80-percent predicted; 
or FEV-1 / FVC (Forced Vital Capacity) of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) 66- to 80- percent predicted. A 30 
percent evaluation is assigned for an FEV-1 of 56-to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 
65- percent predicted.              A 60 percent evaluation is 
assigned for an FEV-1 of 40-to 55- percent predicted;       or 
FEV- 1/FVC of 40 to 55 percent; or DLCO (SB) 40-to 55- percent 
predicted.  The assignment of a 100 percent rating is warranted 
where there is an FEV-1 less than 40 percent of predicted value, 
FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy.

The Veteran underwent a VA Compensation and Pension examination 
for general medical evaluation in September 2007. At that time, 
he reported being diagnosed with sarcoidosis, and stated the 
condition had existed since 2000. He stated he had felt short 
winded with exertion. He reported having persistent fever, cough 
with sputum, night sweats, and pain and discomfort over the chest 
area with exertion.           The Veteran indicated he did not 
require any treatment for a respiratory condition, and reported 
no limitation due to this condition. On objective examination of 
the lungs, breath sounds were symmetric. There were no rhonchi or 
rales. Expiratory phase was within normal limits. A chest x-ray 
showed bilateral hilar lymphadenopathy most consistent with 
sarcoidosis. It was observed that the sarcoidosis was an already 
established condition, and had apparently been stable over years 
and did not warrant further study. A pulmonary function test 
(PFT) established that the Veteran had FEV-1 of 116 percent 
predicted value.                The diagnosis was in part of 
sarcoidosis with enlarged nodes in the lungs.              The 
subjective factors were none, with a history of multiple CT 
scans.                 The objective factors were x-ray findings. 
The Veteran did not have any complications such as cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension or chronic 
respiratory failure. 

During the May 2010 Board hearing, the Veteran described having 
some difficulty breathing upon physical exertion such as 
traversing stairs which he attributed to the condition of 
sarcoidosis. He further indicated that since separation from 
military service he had not undergone any treatment for this 
condition, but had recently been scheduled for a VA pulmonary 
function test consult.

The report of a June 2010 PFT study completed at a VA facility 
indicates that           the Veteran demonstrated FEV-1 of 95.4 
percent predicted value; FEV-1/FVC of 82.3 percent; and DLCO(SB) 
of 76.5 percent predicted value. Otherwise, lung volumes were 
normal. Vital capacity, flow loops and measurements were normal 
for the Veteran's age, height, race and gender. There was normal 
resting pulmonary function. 

Having considered the above findings, the Board concludes that 
there is sufficient basis to award an initial 10 percent 
disability rating for sarcoidosis from the June 22, 2010 onwards. 

For the preliminary time period from May 1, 2007 to June 21, 
2010,                              a noncompensable initial 
rating should remain in effect. The September 2007 VA medical 
examination report reflects that on a chest x-ray there was 
bilateral hilar lymphadenopathy consistent with sarcoidosis. 
However, that finding alone, absent indication of symptoms or 
physiologic impairment, will not require assignment of a 
compensable rating. Such is the case here, where there was no 
actual functional impairment attributable to sarcoidosis prior to 
June 21, 2010. Notably, on VA examination the Veteran reported no 
treatment for this condition, or attendant functional limitation. 
There was no further indication or suggestion of pulmonary 
involvement, or use of corticosteroids for control. The VA 
examiner even ruled out the most serious symptoms of sarcoidosis 
that could potentially support a               100 percent rating 
such as cor pulmonale, or congestive heart failure. Nor does 
application of the alternative criteria under Diagnostic Code 
6600 for bronchitis warrant any more favorable determination. The 
only PFT results for this time period, those from the September 
2007 examination, show FEV-1 at 116 percent predicted value, well 
in excess of what would correspond to a compensable evaluation. 
Thus, an initial noncompensable rating from May 1, 2007 to June 
21, 2010 remains objectively warranted. 

As for the timeframe from June 22, 2010 onwards, however, there 
is indication from a recent PFT study at a VA outpatient medical 
facility that the Veteran was capable of DLCO(SB) of only 76.5 
percent predicted value, which falls within the ambit of what 
requires a 10 percent evaluation under Diagnostic Code 6600.       
While there is no direct attribution from the VA clinician 
conducting the PFT that the observed limitation in respiratory 
function was the result of the Veteran's service-connected 
sarcoidosis, absent competent evidence to the contrary, such 
should be presumed to be the case. See e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (where it is not possible to 
separate the effects of a service-connected disability from any 
nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected disability). 
See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). 
Therefore, resolving reasonable doubt in the Veteran's favor, and 
without conducting further inquiry into this matter,      the 
Board will attribute the limitation in measurement of DLCO(SB) 
shown on        the Veteran's PFT study to his service-connected 
respiratory disability. Aside from this basis for an increased 
rating, there is no other indication that the Veteran is 
potentially entitled to compensation in excess of 10 percent. 
This is based upon PFT study results, as well as the fact that 
the Veteran still has not developed functional limitations 
associated with his sarcoidosis. The clear implication is that 
this is a condition in an inactive phase, apart from mild 
respiratory involvement. This fact is underscored by the 
Veteran's indication that he undergoes no present form of 
treatment for sarcoidosis. 

Accordingly, the assignment of a 10 percent rating for 
sarcoidosis is warranted from June 22, 2010 onwards under 
provisions of the VA rating schedule. 

Eye Disorder 

The RO has assigned a single evaluation of 10 percent for a 
service-connected bilateral eye disorder, under 38 C.F.R. § 4.79, 
Diagnostic Code 6018 for chronic conjunctivitis, which was later 
reduced to noncompensable effective May 28, 2009. This assigned 
disability rating encompassed the evaluation cumulatively of 
several service-connected conditions of the right and left eye 
respectively, and in the case of diagnosed scotoma, as affecting 
both eyes. For the sake of considering the maximum level of 
benefits to which the Veteran is entitled for visual 
difficulties, the Board has considered each of his service-
connected eye conditions in turn, and each potentially applicable 
diagnostic code is denoted below. 

Effective December 10, 2008, VA revised the schedular rating 
criteria for the evaluation of eye disorders. See 73 Fed. Reg. 
66,543-66,554 (Nov. 10, 2008) (codified at  38 C.F.R. § 4.79); 
see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009). The 
Veteran's service-connected visual disorder must therefore be 
evaluated under both the former and revised criteria, though the 
revised criteria may not be applied at any point prior to the 
effective date of the change. See 38 U.S.C.A.           § 5110(g) 
(West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The version of Diagnostic Code 6018 in effect prior to December 
10, 2008 pertained to the evaluation of chronic conjunctivitis. 
This condition if in active form with objective symptoms was to 
be rated at 10 percent. In healed form it was to be rated on 
residuals, and if no residuals rated as noncompensable. See 38 
C.F.R.             § 4.84a (2008). 

Since December 10, 2008, the new version of Diagnostic Code 6018 
pertains to chronic conjunctivitis. Active conjunctivitis (with 
objective findings, such as red, thick conjunctivae, mucous 
secretion, etc.) corresponds to a 10 percent rating. Inactive 
conjunctivitis is to be rated based on residuals, such as visual 
impairment and disfigurement (Diagnostic Code 7800). See 38 
C.F.R. § 4.79 (2010).

By way of reference, under the pre-December 10, 2008 rating 
criteria,                       the impairment of central visual 
acuity was evaluated from 0 to 100 percent under Diagnostic Codes 
6061 through 6079. Also, Diagnostic Code 6080 provided ratings 
for impairment of field vision from 10 to 100 percent. Under the 
post-December 10, 2008 rating criteria, the same underlying 
criteria as before apply to an evaluation based upon measurement 
of central visual acuity, or loss of field vision.
 
As stated, there are several individual eye disorders encompassed 
within the instant claim for increased disability compensation. 
One of these is trichiasis of the right lower eyelid. This 
comprises a condition in which the there are ingrowing eyelashes. 
See Dorland's Illustrated Medical Dictionary 1944 (30th Ed. 
2003). There is no directly applicable diagnostic code for 
evaluating trichiasis, though one may be found to apply by 
analogy. See 38 C.F.R. § 4.27. Diagnostic Code 6018 again is one 
such possibility. Also for application is Diagnostic Code 6024 
(both former and revised rating criteria), under which loss of 
eyelashes, completed, unilateral or bilateral will correspond to 
a 10 percent rating. 

There is next for consideration the Veteran's diagnosed 
chorioretinitis, or inflammation of the choroid and retina. See 
Dorland's Illustrated Medical Dictionary 358 (30th Ed. 2003). 
Here again, no diagnostic code directly applies,  but Diagnostic 
Code 6006 is the closest available provision. Diagnostic Code 
6006 as in effect prior to December 10, 2008 pertained to the 
evaluation of retinitis.        This condition in chronic form 
was to be rated based on impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, combining 
an additional rating of 10 percent during continuance of active 
pathology. See 38 C.F.R. § 4.84a (2008).  

Meanwhile, since December 10, 2008, the new version of Diagnostic 
Code 6006 pertains to retinopathy or maculopathy. The rating 
criteria provides for evaluation based on either visual 
impairment, or a graduated rating formula premised upon the 
frequency and severity of incapacitating episodes. See 38 C.F.R. 
§ 4.79 (2010).          The bases for evaluating visual 
impairment have already been set forth above. Under the new 
formula for evaluation premised upon incapacitating episodes, for 
a compensable rating to be warranted for an eye disorder based on 
incapacitating episodes there must be incapacitating episodes 
having a total duration of at least  one week over the past 
twelve months. 38 C.F.R. § 4.79. For VA purposes, an 
incapacitating episode is a period of acute symptoms severe 
enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider.             38 C.F.R. § 
4.79, note.  

Finally, there is the Veteran's bilateral scotoma, comprising an 
area of lost or depressed vision within the visual field, 
surrounded by an area of less depressed vision. See Dorland's 
Illustrated Medical Dictionary 1671 (30th Ed. 2003). There is 
directly applicable rating criteria for this condition. Prior to 
December 10, 2008, under Diagnostic Code 6081, scotoma, 
pathological, unilateral, was evaluated at the minimum 10 percent 
level where large or centrally located. A note to that diagnostic 
code further provided that the condition was to be rated on loss 
of central visual acuity or impairment of field vision, not to be 
combined with any other rating for visual impairment. 

Since December 10, 2008, scotoma, unilateral is rated at a 
minimum 10 percent with scotoma affecting at least one-quarter of 
the visual field (quadrantanopsia) or with centrally located 
scotoma of any size. Alternatively, the condition is to be 
evaluated based on visual impairment due to scotoma, if that 
would result in a higher evaluation. 

With the foregoing criteria in mind, the Board considers the 
medical evidence of record. The Veteran underwent a September 
2007 VA examination for visual disorders, at which it was 
observed that his past ocular history went back to a traumatic 
injury sustained during service in September 2006. During an 
explosion his eyelashes were singed and burnt and he lost his 
eyebrows both of which had since regrown. He did have a foreign 
body sensation and irritation of the right eye and he would see a 
half circular "hairlike" particle in his field of vision. He 
also would see floating particles in his right eye since the 
explosion. There was no history of past eye surgery. On physical 
examination, uncorrected vision for distance was right eye 20/20, 
left eye 20/20-1, and for near Jaeger 2 in both eyes. Corrected 
vision for distance was right eye 20/20, left eye 20/20-1, and 
for near Jaeger 1 in both eyes. Extraocular motility was normal 
with full versions present. The pupils were round and equal, and 
reacted equally to light and accommodation. There was no afferent 
papillary defect. External examination showed misdirected eyelash 
of the right lower lid almost at the mid position of the lower 
lid, and the eyelashes rubbing against the cornea causing 
superficial punctuate keratitis and injection of the lower 
conjunctiva around the cornea. This eyelash was removed at its 
base with forceps. On the right upper lid there was a notch. 
There were no signs of infection. 

Slit-lamp examination showed inferior punctuate keratitis, right 
eye with conjunctival injection inferiorly. Otherwise the cornea 
was clear in both eyes.          The anterior chamber was deep 
and clear. The iris as well as the lends were normal. The ocular 
pressure by applanation was 17-mm in both eyes. Visual field 
using the Goldmann perimeter was normal in each eye. The 
horizontal extended 140 degrees in the right eye and 140 degrees 
in the left eye, and the vertical extent was 111 degrees right 
eye and 108 degrees left eye. Fundoscopic examination after 
dilation showed an enlarged cup-to-disc ratio in the right eye 
greater than the left eye measuring .65 on the right and .5 on 
the left. The posterior pole of the left eye showed some retinal 
pigment epithelial changes just inferior nasal to the anatomic 
macular and this extended almost to the inferior arcade. The 
examiner was unable to detect any vitreous floaters in either 
eye. The retina was otherwise normal in both eyes. The optic 
nerve head aside from the cupping did not show pallor of the 
existing nerve fibers. 

The diagnosis was of enlarged cup-to-disc ratio of the optic 
nerve head, right eye greater than left; trichiasis, right lower 
lid; keratoconjunctivitis, right eye secondary to trichiasis; 
chrorioretinitis, left eye, inactive; and presbyopia. 

On re-examination for vision in May 2009, the Veteran complained 
of blurred vision at far and at near, watery eyes, sandy 
sensation, redness, and light sensitivity. Ocular findings 
consisted of visual acuity uncorrected at distance of 20/30 in 
both eyes, and near of 20/60 in both eyes, and corrected of 
20/20, both eyes, both at near and distance vision. The pupils 
were round, equal and reactive. Extraocular movements were full. 
Visual field by confrontation was full. Slip lamp examination was 
generally normal. Intraocular pressure by applanation was 14 mmHG 
in both eyes. Fundus examination was generally unremarkable. 
Visual field test by Goldmann perimeter showed mild constriction 
right eye, and normal for the left eye. 

The diagnoses were as follows: (1) no diagnosis, for the claimed 
condition of mild paralysis of the ocular nerve due to traumatic 
brain injury, as the condition had resolved; (2) no pathology to 
render a diagnosis for the claimed condition of trichiasis, right 
lower lid with keratoconjunctivitis, right eye; (3) inactive 
chorioretinitis, left eye, with objective factor of punch-out 
lesions in the macula and subjective factor of inactive, 
permanent; (4) no diagnosis, for the claimed condition of 
scotoma, as the condition had resolved; (5) dry eye syndrome, 
both eyes, with objective factor of redness, sandy sensation, and 
reported blurred vision and punctuate keratitis; (6) vitreous 
floaters, both eyes, with objective factor of seeing black dots 
and strings in front of the eyes, and subjective factor of 
flashes of light and retinal break; (7) refractive error, both 
eyes, with myopic astigmatism and presbyopia, and subjective 
factor, correctable with eye glasses; and (8) traumatic glaucoma, 
right eye, with asymmetrical enlarged cupping of the optive, to 
be monitored by an ophthalmologist. In an addendum, the VA 
examiner clarified that none of the preceding diagnoses were 
secondary to the Veteran's traumatic brain injury. 

The Board concludes on basis of available evidence that there are 
no grounds to assign an evaluation in excess of 10 percent for 
service-connected eye pathology.  In reaching this determination, 
the Board has considered each of the components of service-
connected eye disability in turn. Initially, as to trichiasis 
right lower lid with keratoconjunctivitis, when this condition 
was first observed in September 2007            it was primarily 
immediately alleviated by removal of a single eyelash that had 
ingrown into the region of the conjunctiva. Apart from this, 
there was no clear indication of any additional active pathology 
of either trichiasis or keratoconjunctivitis, or for that matter 
quantifiable residuals of an inactive form of these conditions. 
In any event, the subsequent VA examination of May 2009 cleared 
up any confusion in this regard, finding that there was no 
pathology evidenced to render any diagnosis for the claimed 
conditions, and following another similarly comprehensive eye 
exam. Therefore, without active pathology or any objective 
residuals, under both former and revised criteria there is no 
basis for assigning a compensable disability evaluation, or 
certainly any rating higher than the 10 percent assigned prior to 
May 28, 2009 for trichiasis, right lower lid with 
keratoconjunctivitis.

Turning to the next condition mentioned as a component of 
service-connected disability, inactive chorioretinitis, left eye, 
there is no basis for a compensable rating for this condition as 
well. Given the lack of active pathology, the minimum 10 percent 
for active disease process under the former criteria would not 
apply.   Nor is there demonstrable visual impairment due to 
chorioretinitis, left eye, given that both visual field and 
central acuity measurements were at or near normal. Finally, 
considering the revised rating criteria (post-December 10, 2008), 
there is no indication of incapacitating episodes, i.e., a period 
of severely acute symptoms, linked to this condition. Similarly, 
the Veteran's service-connected bilateral scotoma is not 
demonstrable of a compensable rating, given that both VA 
examiners have consistently found that the visual field test 
results were normal. The report of the May 2009 VA examination 
also confirms that the condition in question was considered to 
have effectively resolved. 

Finally, while the May 2009 VA examiner diagnosed several 
additional disorders affecting the eyes which to date have not 
been adjudicated service-connected, consisting of dry eye 
syndrome, vitreous floaters, refractive error (correctable), and 
traumatic glaucoma, this examiner has further clarified that none 
of these new diagnoses were deemed secondary to the underlying 
traumatic brain injury during service. As a result, there is no 
basis in the evidence to definitely assign service connection for 
these recently diagnosed manifestations, or to consider them a 
further component of existing service-connected disability. 
Accordingly, the competent evidence does not support assignment 
of an evaluation greater than            10 percent for service-
connected eye pathology. 


Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To this effect, he 
remains employed on a full-time basis. The Veteran's service-
connected sarcoidosis and eye disorders also have not 
necessitated frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular schedular 
standards. In the absence of evidence of such factors, the Board 
is not required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an increased rating for 
sarcoidosis effective June 22, 2010, but denying claims for 
increased initial rating for sarcoidosis prior to then, and 
increased rating for bilateral eye disorders. This determination 
takes into full account the potential availability of any 
"staged rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the claims 
under review. To the extent that any greater level of 
compensation is sought, the preponderance of the evidence is 
against the claims, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     









ORDER

An initial compensable evaluation for sarcoidosis with enlarged 
lymph nodes in lungs from May 1, 2007 up until June 21, 2010 is 
denied.

A 10 percent evaluation for sarcoidosis with enlarged lymph nodes 
in lungs since June 22, 2010 is granted, subjective to the law 
and regulations governing the payment of VA compensation 
benefits. 

An increased evaluation for trichiasis, right lower lid with 
keratoconjunctivitis, right eye and inactive chorioretinitis, 
left eye with scotoma bilaterally, initially rated at the 10 
percent level from May 1, 2007 up until May 27, 2009, and as 
noncompensable since May 28, 2009, is denied





















REMAND

The Board finds that specific additional development is warranted 
regarding the remaining claims on appeal, and is therefore 
remanding these matters. 

Initially, the Board has reviewed the report of a May 2009 VA 
Compensation and Pension examination which categorized and 
described several of the symptoms and manifestations attributable 
to a traumatic brain injury that occurred during service, and 
finds that it is not a sufficiently comprehensive and informed 
examination upon which to evaluate the service-connected 
cognitive impairment and other residuals of TBI not otherwise 
classified, currently rated at the 40 percent level. This May 
2009 examination while informative as a whole, nonetheless was in 
its scope a general medical exam performed by a QTC independent 
contractor physician. The Board finds that a TBI protocol 
examination at a VA medical facility is warranted. 

Moreover, the medical findings obtained through such an 
examination would be directly relevant to the disposition of 
additional claims on appeal for increased evaluations for PTSD, 
and slow speech due to TBI. The claims are inextricably 
intertwined with the question of the assigned rating for 
cognitive impairment.             So the adjudication of these 
additional matters is likewise stayed, pending receipt of 
potentially relevant new evidence. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered). See also Parker v. Brown, 7 Vet. 
App. 116 (1994).

Furthermore, there is no relatively recent VA examination of 
record upon which to evaluate the Veteran's service-connected 
IVDS of the lumbar spine, as well as sciatic nerve deficiency of 
the left leg. A separate VA examination for this purpose is 
likewise in order. See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 
(1998) ("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination."). See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA TBI examination to determine the current 
nature and severity of impairment due to the 
traumatic brain injury sustained in 2006. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.  The VA 
examiner is requested to indicate all present 
symptoms and manifestations attributable to 
the Veteran's service-connected TBI, in 
accordance with the recently revised rating 
criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 
2008).         It is specifically requested 
that the examiner directly address the extent 
to which the service-connected TBI is 
manifested by facets of cognitive impairment 
including involving memory, attention, 
concentration, and executive functions; 
judgment; social interaction; orientation; 
motor activity; visual spatial orientation; 
subjective symptoms; neurobehavioral effects; 
communication; and consciousness. To ensure 
conformance with the revised schedular 
criteria, the examination should be completed 
in accordance with the post-October 23, 2008 
AMIE worksheet for evaluating TBI.

2.	The RO/AMC should then schedule the Veteran 
for a VA orthopedic examination to determine 
the current severity of his service-connected 
IVDS, and associated left leg sciatic nerve 
impairment. The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the requested VA 
examination. 

All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner indicate all present symptoms and 
manifestations attributable to the Veteran's 
service-connected IVDS of the lumbar spine. 
In evaluating          the Veteran, the 
examiner should report complete range of 
motion findings for the affected joint. The 
examiner should be asked to indicate whether 
pain or weakness significantly limits 
functional ability during flare-ups or when 
the measured joint is used repeatedly over a 
period of time. The examiner should also be 
asked to determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in terms 
of additional range of motion loss due to any 
weakened movement, excess fatigability or 
incoordination. 

It is further requested that the VA examiner 
identify any and all neurological impairment 
associated with                    the 
Veteran's lumbar spine disorder, including 
previously diagnosed left leg sciatic nerve 
deficiency. The examiner should also indicate 
the frequency and severity of any 
incapacitating episodes of Intervertebral 
Disc Syndrome. (Note: An incapacitating 
episode of IVDS is defined as an episode of 
physician prescribed bedrest.) 

3.	The RO/AMC should then review the claims 
file. If the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).


4.	Thereafter, the RO/AMC should readjudicate 
the claims for increased ratings for 
cognitive impairment, PTSD (both with, and 
without inclusion of cognitive disorder post-
October 23, 2008), slow speech, IVDS of the 
lumbar spine, and left leg sciatic nerve 
deficiency,         in light of all 
additional evidence received. If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)








These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


